DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites on lines 2-3 “parallel, generally parallel or nearly parallel”.  It is unclear what the specific difference between “generally parallel” and “nearly parallel” is.  For purposes 
Claim 13, recites on lines 2-3 “perpendicular, generally perpendicular, nearly perpendicular or transverse”.  It is unclear what the specific difference between “generally perpendicular”, “nearly perpendicular” and “transverse” is.  For purposes of expediting prosecution, the phrase “perpendicular, generally perpendicular, nearly perpendicular or transverse” has been interpreted as –perpendicular or generally perpendicular--.  Further clarification is needed.
Claim 14, recites on lines 2-3 “parallel, generally parallel or nearly parallel”.  It is unclear what the specific difference between “generally parallel” and “nearly parallel” is.  For purposes of expediting prosecution, the phrase “parallel, generally parallel or nearly parallel” has been interpreted as –parallel or generally parallel--.  Further clarification is needed.
Claim 18, recites on line 2 that a portion of the contact face of the first body “optionally” comprises surface scoring, ridges or roughening.  However, the term “optionally” renders the scope of the claim indefinite, since it is unclear if indeed the portion of the contact face of the first body has surface scoring, ridges or roughening, or if it does not.  For purposes of expediting prosecution, the term “optionally” will be deleted such that the portion of the contact face of the first body does indeed have surface scoring, ridges or roughening.  Further clarification is needed.
Allowable Subject Matter
Claims 1-11, 15-17 and 19-23 are allowed.
Claims 12-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Park US 2012/0170983 is the closest art of record.
claim 1, Park discloses (as on Figures 1-2), a cutting tool part assembly (500) for a cutting tool, the assembly comprising: a first body (200) arranged to form an axially forward part of a cutting tool; a clamping element (300) movably mounted relative to the first body (200) to a clamping position to releasably clamp a second body (100) at the first body (200); and a fixation element (320) arranged to releasably lock the clamping element (300) in the clamping position; wherein the first body (200) includes an axially forward facing contact face (210) arranged to mate with a corresponding axially rearward facing contact face (110) of the second body (100), and at least one abutment face (see annotated Figure 2 below); the clamping element (300) including at least one first clamp face (see annotated Figure 2 below) to mate with the abutment face and at least one second clamp face (see annotated Figure 2 below) to mate with a portion of the second body (see annotated Figure 2 below); the first body including at least one guide surface (220) extending in a radial direction and aligned to a plane perpendicular to a longitudinal axis of the first body (200) so as to also extend in an axial direction of the first body (200), the guide surface (220) supporting movement of the clamping element (300) in a radial and an axial direction via an actuation of the fixation element (320) to force and clamp together axially the first body (200) and the second body (100).

    PNG
    media_image1.png
    529
    885
    media_image1.png
    Greyscale

Park fails to disclose that the least one abutment face of the first body is at least partially rearward facing; that the at least one first clamp face of the clamping element is at least partially forward facing to mate with the abutment face (24) and that the at least one second clamp face is at least partially axially rearward facing to mate with the portion of the second body; and that the at least one guide surface of the first body is extending in a radial direction and aligned oblique to the plane perpendicular to the longitudinal axis of the first body.  A modification of the device of Park to have the missing limitations underlined above, more so in relation to the specific orientation of each of the surfaces as described above, would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s notes
The Examiner tried to contact Applicant’s representative to propose an Examiner’s Amendment in order to fix the outstanding 112 2nd rejections above.  However, the effort was not successful.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722